 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 20 
In the House of Representatives, U. S.,

December 16, 2010
 
RESOLUTION 
Calling on the State Department to list the Socialist Republic of Vietnam as a Country of Particular Concern with respect to religious freedom. 
 
 
Whereas the Secretary of State, under the International Religious Freedom Act of 1998 (IRFA) and its amendment in 1999, and under authority delegated by the President, designates nations found guilty of particularly severe violations of religious freedom as Countries of Particular Concern (CPC);  
Whereas when the United States designates a nation as a CPC, the intent is to place protection and promotion of religious freedom as a diplomatic priority in bilateral relations, including taking actions specified in section 405 (a)(b)(c) of the IRFA;  
Whereas in November 2006, the State Department announced that the CPC designation was lifted from the Socialist Republic of Vietnam;  
Whereas in explaining the lifting of the designation, State Department officials have stated that Vietnam “has turned a corner * * * and has what looks like religious freedom” and that Vietnam “does not meet the criteria for a severe violator of religious freedom” under terms set by the IRFA;  
Whereas the criteria for designating countries as a CPC, as set forth in section 3(11) of the IRFA, are for “systematic, ongoing, and egregious violations of religious freedom including violations, such as—A) torture or cruel, inhuman, or degrading treatment of punishment; B) prolonged detention without charges; C) causing the disappearance of persons by the abduction or clandestine detention of those persons; and D) other flagrant denial of the right of life, liberty, or the security of persons.”;  
Whereas in 2004, the Vietnamese National Assembly issued Directive 21/2004/PL–UBTVQH11 to regulate religious activities;  
Whereas this directive contains several articles that seriously interfere with religious freedom and impose heavy government control on religious activities;  
Whereas, on September 15, 2004, the State Department added Vietnam to the CPC list and Ambassador at Large for International Religious Freedom, John Hanford, stated, at least 45 religious believers remain imprisoned * * * Protestants have been pressured by authorities to renounce their faith, and some have been subjected to physical abuse.;  
Whereas to avoid possible sanctions or other “commensurate actions” recommended by section 405 (a)(b) of the IRFA, in May 2005 the United States and Vietnam reached a “binding agreement” consistent with section 405 (c) of the IRFA;  
Whereas although the terms of that “binding agreement” have never been fully publicized, the United States Commission on International Religious Freedom 2006 Annual Report stated that the United States agreed to lift the CPC designation if the Government of Vietnam fully implemented legislation on religious freedom and rendered previous contradictory regulations obsolete, instructed local authorities strictly and completely to adhere to the new legislation to ensure compliance, facilitated the process by which religious congregations are able to open houses of worship, and gave special consideration to prisoners and cases of concern raised by the United States during the granting of prisoner amnesties;  
Whereas the Unified Buddhist Church of Vietnam (UBCV), the Hoa Hao Buddhists, and the Cao Dai groups continue to face unwarranted abuses because of their attempts to organize independently of the Vietnamese Government, including the detention and imprisonment of individual members of these religious communities; 
Whereas villagers of Con Dau, Da Nang, have suffered severe violence, including beatings with batons and electric rods during a May 2010 incident, at the hands of Vietnamese Government officials for attempting to protect their historic Catholic cemetery and other parish properties from an attempted government forced sale of these properties; 
Whereas over the last 3 years, 18 Hoa Hao Buddhists have been arrested for distributing sacred texts or publically protesting the religious restrictions placed on them by the Vietnamese Government, at least 12 remain in prison, including 4 sentenced in 2007 for staging a peaceful hunger strike;  
Whereas five members of the Cao Dai religious community remain in prison for distributing materials in Cambodia critical of the Vietnamese Government’s restrictions on Cao Dai religious practice, for this action they were sentenced to up to 13 years imprisonment;  
Whereas five Khmer Buddhists were arrested in February 2007 for organizing peaceful demonstrations opposing the restriction of language training and ordination ceremonies for Khmer Buddhist monks;  
Whereas Protestants continue to face beatings and other ill-treatment, harassment, fines, threats, and forced renunciations of faith;  
Whereas according to Human Rights Watch, 355 Montagnard Protestants remain in prison, arrested after 2001 and 2004 demonstrations for land rights and religious freedom in the Central Highlands;  
Whereas according to the United States Commission on International Religious Freedom, there are reports that some Montagnard Protestants were imprisoned because of their religious affiliation or activities or because religious leaders failed to inform on members of their religious community who allegedly participated in demonstrations;  
Whereas according to the United States Commission on International Religious Freedom 2008 Annual Report, religious freedom advocates and human rights defenders Nguyen Van Dai, Le Thi Cong Nhan, and Fr. Thaddeus Nguyen Van Ly are in prison under Article 88 of the Criminal Code and Fr. Nguyen Van Loi is being held without official detention orders under house arrest;  
Whereas at least 15 individuals are being detained in long term house arrest for reasons related to their faith, including the most venerable Thich Quang Do and most of the leadership of the UBCV;  
Whereas according to United States Commission on International Religious Freedom 2008 Annual Report, there are still too many abuses of and restrictions on religious freedom;  
Whereas UBCV monks and youth groups leaders are harassed and detained and charitable activities are denied, Vietnamese officials discriminate against ethnic minority Protestants denying medical, housing, and education benefits to children and families, an ethnic minority Protestant was beaten to death for refusing to recant his faith, over 600 Hmong Protestant churches are refused legal recognition or affiliation, leading to harassment, detentions, and home destructions, and a government handbook on religion instructs government officials to control existing religious practice, halt “enemy forces” from “abusing religion” to undermine the Vietnamese Government, and “overcome the extraordinary growth of Protestantism.”;  
Whereas since August 2008, the Vietnamese Government has arrested and sentenced at least eight individuals and beaten, tear-gassed, harassed, publicly slandered, and threatened Catholics engaged in peaceful activities seeking the return of Catholic Church properties confiscated by the Vietnamese Government after 1954 in Hanoi, including in the Thai Ha parish;  
Whereas in September 2008, immediately preceding a visit by Deputy Secretary of State, John Negroponte, Vietnam arrested five journalists and human rights defenders, including two journalists and bloggers reportedly covering the prayer vigils held by Catholics in Hanoi; and  
Whereas the United States Commission on International Religious Freedom, prominent nongovernmental organizations, and representative associations of Vietnamese-American, Montagnard-American, and Khmer-American organizations have called for the redesignation of Vietnam as a CPC: Now, therefore, be it  
 
That the House of Representatives— 
(1)strongly encourages the Department of State to place Vietnam on the list of Countries of Particular Concern for particularly severe violations of religious freedom;  
(2)strongly condemns the ongoing and egregious violations of religious freedom in Vietnam, including the detention of religious leaders and the long-term imprisonment of individuals engaged in peaceful advocacy; and  
(3)calls on Vietnam to lift restrictions on religious freedom and implement necessary legal and political reforms to protect religious freedom.  
 
Lorraine C. Miller,Clerk.
